           Case 1:19-cv-06671-VEC Document 53 Filed 04/29/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         USDC SDNY
 ------------------------------------------------------------------- X   DOCUMENT
                                                                     :   ELECTRONICALLY FILED
 THOMAS KRAEMER,                                                     :   DOC #:
                                              Plaintiff,             :   DATE FILED: 04/29/2020
                                                                     :
                            -against-                                :
                                                                     :
                                                                     :
 THE CITY OF NEW YORK; NYPD; DOI; ANDREW :
 GUINAN, DOI INSPECTOR; DITSRICT COUNSEL :
 37; U.S. MARSHAL, SDNY; MICHAEL                                     :
 EDELSTEIN; MICKEY CEKOVIC; LISA SPITALE, :
 ESQ.; MARCIE ROMBERGER, ESQ.; SHANNON :                                 19-CV-6671 (VEC)
 MOORE, ESQ; AMY (FONTNO) DERAYMOND;                                 :
 RAYMOND DERAYMOND, ATTORNEY;                                        :        ORDER
 COUNTY OF NORTHAMPTON OFFICE OF THE :
 COUNTY EXECUTIVE; NORTHAMPTON                                       :
 COUNTY COURT; NORTHAMPTON COUNTY                                    :
 MH/MR; MILESTONES COMMUNITY                                         :
 HEALTHCARE INC.; NORTHAMPTON COUNTY :
 SHERIFF; GRETCHEN KRAEMER, DEPUTY; THE :
 EASTON AREA SCHOOL DISTRICT; FREYA                                  :
 KOGER, PH.D; THE CITY OF EASTON; EASTON :
 POLICE; CVS HEALTH CORPORATE; XEQUIEL :
 HERNANDEZ, DR.; DERMONE; CHA J. YU, DR.; :
 LAMONT MCCLURE;                                                     :
                                              Defendants.            :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

         WHEREAS on April 24, 2020, the Court dismissed this action as legally and factually

frivolous, Dkt. 48;

        WHEREAS the Court concluded that the action was clearly barred by the applicable

statute of limitations and res judicata, in addition to being predicated on wholly implausible and

delusional allegations of persecution, id.;
          Case 1:19-cv-06671-VEC Document 53 Filed 04/29/20 Page 2 of 3



       WHEREAS Plaintiff has submitted a frivolous motion to compel discovery in this closed

case, two additional declarations re-litigating the merits of his case, and a motion for

reconsideration, Dkts. 49–52;

       WHEREAS the motion for reconsideration continues to demand discovery from

Defendants, see Dkt. 52;

       WHEREAS the motion for reconsideration fails to address any of the grounds for

dismissal or otherwise provide any rationale for re-opening the case, see Dkt. 52;

       WHEREAS the motion for reconsideration contains juvenile insults directed at the Court

and others, see Dkt. 52; and

       WHEREAS Plaintiff, as a pro se party, has been granted electronic filing privileges,

subject to revocation for abuse of such filing privileges, see Dkt. 5;

       IT IS HEREBY ORDERED that the motion for reconsideration is DENIED. The Court

grants a motion for reconsideration “only when the [party] identifies an intervening change of

controlling law, the availability of new evidence, or the need to correct a clear error or prevent

manifest injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d

99, 104 (2d Cir. 2013) (quotation omitted). “The standard for granting [a motion for

reconsideration] is strict, and reconsideration will generally be denied unless the moving party

can point to controlling decisions or data that the court overlooked—matters, in other words, that

might reasonably be expected to alter the conclusion reached by the court.” Shrader v. CSX

Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). Although Plaintiff contends that evidence of

wrongdoing will be discovered if the Court were to grant his discovery motions, Plaintiff’s

speculation as to evidence of a conspiracy involving the Court’s Pro Se Unit staff has no bearing

on the sufficiency of his complaint or the applicability of res judicata and the statute of



                                                  2
          Case 1:19-cv-06671-VEC Document 53 Filed 04/29/20 Page 3 of 3



limitations, each of which is an independent basis for dismissal. In sum, Plaintiff has not come

close to meeting his burden for reconsideration, and the Court sees no reason to revive the case.

       IT IS FURTHER ORDERED THAT Plaintiff’s electronic filing privileges will be

immediately revoked if he continues to submit discovery motions or other frivolous filings re-

litigating or reciting his allegations in this closed case. Plaintiff is forewarned not to further

abuse judicial resources, or else more severe sanctions may be imposed.

       The Clerk of Court is respectfully directed to terminate all pending motions and

deadlines.

       A copy of this Order has been mailed to Plaintiff by chambers staff.



SO ORDERED.
                                                       _________________________________
Date: April 29, 2020                                         VALERIE CAPRONI
      New York, NY                                           United States District Judge




                                                   3
